Citation Nr: 0508385	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-11 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the veteran's claim of entitlement to an 
increased rating for his service connected post traumatic 
stress disorder (PTSD).

The Board notes that the veteran's psychiatric disability was 
originally characterized as an anxiety disorder with 
headaches.  During the course of this appeal, the veteran was 
found to have a confirmed diagnosis of PTSD, and his 
psychiatric disability was therefore characterized as PTSD, 
rather than an anxiety disorder.  Thus, the issue in 
appellate status is as listed above.


FINDING OF FACT

The veteran's post traumatic stress disorder results in 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for the 
veteran's service connected post traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an April 1999 statement 
of the case, a supplemental statement of the case dated June 
2004, and VCAA letters dated August 2001 and December 2003.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several examinations during the 
course of this appeal.

The Board notes that the August 2001 and December 2003 VCAA 
letters were mailed to the veteran subsequent to the appealed 
rating decision in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any evidence 
in his possession as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for an anxiety reaction at a 30 percent 
evaluation, by a February 1972 rating decision.  This 
decision was based on the nature and character of the 
veteran's service, as well as the fact that anxiety was 
diagnosed shortly after discharge.  This evaluation was 
continued several times by subsequent rating decisions.

In October 1997, the veteran filed a claim for an increased 
rating for his psychiatric disability.  During the course of 
this appeal, the veteran's psychiatric disability was 
recharacterized as post traumatic stress disorder (PTSD), and 
he was granted a 70 percent evaluation.  The veteran 
continues to disagree with the level of disability assigned.  
The relevant evidence of record includes the reports of VA 
inpatient and outpatient treatment, and of VA examinations.

Many of the VA outpatient treatment records received during 
the course of this appeal show the veteran's continued 
treatment for his service connected post traumatic stress 
disorder (PTSD), including weekly individual psychotherapy.

A VA hospital discharge summary indicates that the veteran 
was hospitalized from mid October 1997 to mid November 1997 
with a diagnosis of major depression with psychotic features.  
The veteran reported on admission having auditory 
hallucinations, paranoid ideation, and suicidal thoughts.  He 
also reported feeling guilty over an argument he had with his 
wife, who had put him out of the house.  During his 
hospitalization, the veteran was treated with medication to 
control his hallucinations and paranoid thinking.  He 
responded over time to the medication, reporting no 
hallucinations, and that his mood had improved.

A November 1998 letter from a VA physician is of record.  It 
indicates that the veteran experienced frequent flashbacks 
and nightmares of traumatic experiences in Vietnam.  He heard 
voices of his dead friends calling him.  He also suffered 
from insomnia and severe headaches.  He had withdrawn from 
friends and former interests.  He has night sweats.  He also 
had an exaggerated startle response, and could not focus his 
attention on anything for long.  He was very forgetful.

It was noted that upon examination, his speech was coherent.  
Mood was markedly depressed and anxious.  Suicidal ideation 
was present at times.  He was oriented times three.  His 
attention span and concentration were impaired.  Serial 
sevens were poorly performed.  Retention and recent memory 
were defective.  He could only remember one item out of three 
after five minutes.  He was given diagnoses of PTSD, major 
depressive disorder, and generalized anxiety disorder.  The 
examiner indicated that despite medication, the veteran 
remained severely depressed, anxious, and had flashbacks and 
nightmares and hallucinations.  He had to call in sick a lot 
at his job and was noted to be barely functioning at the job.


The veteran received a VA psychiatric examination in January 
1999.  At that time, the veteran was noted to have been 
married twice, but divorced his first wife 15 years ago.  He 
reported a poor relationship with his son.  He indicated that 
he spends his days going to work and church.  He described 
himself as reclusive and without friends.  He reported that 
in the last month, he felt very depressed, and as if he had 
no family.  He stated that he withdrew a lot.  He noted that 
he tried to talk to his wife, but that he could not always 
talk to her.  He complained of frequent severe headaches.

Upon examination, the veteran was alert, calm, and 
cooperative.  He related symptoms of PTSD.  He stated that he 
was very withdrawn and avoided people.  He did not easily 
engage in argument because he was afraid that if he got into 
an argument, he would kill the other person, although he 
reported that most of his fighting was before he went to 
Vietnam.  He was hypervigilant.  He could be suspicious and 
paranoid, but calmed himself down by thinking about death.  

When asked to clarify that statement, he stated that the 
worst thing that could happen to him was death, and that made 
him feel less afraid of other people when he felt paranoid.  
He had intrusive ideations about Vietnam.  Occasionally he 
believed that he smelled dead bodies, and stated that when he 
was on the road and he saw an accident, that brought back 
memories of wounded soldiers in Vietnam.  The voices tell him 
that he is no good.  He last heard the voices the evening 
before the examination.  He stated that the voices told him 
to commit suicide.  He denied visual hallucinations.  He did 
not evidence cognitive impairment on testing.  He was 
diagnosed with PTSD and dysthymia, and it was proposed to 
rule out a diagnosis of major depression with psychotic 
features versus psychotic disorder.  He was assessed with a 
GAF of 60.  

The examiner indicated that he felt the veteran suffered from 
moderate psychiatric incapacity. The examiner noted that the 
veteran misses work when he feels depressed, which is quite 
frequently, and he generally withdraws from other people.  He 
was maintaining a job, but he was doing so with some 
difficulty due to his symptoms of depression.  His depression 
is related to severe headaches as well as to some of his 
symptoms of PTSD.

A VA PTSD examination was conducted in May 1999.  At that 
time, the veteran was noted to be married, with two children, 
and working full time at the post office.  He reported that 
he was no longer able to be a driver at work due to chronic 
headaches as well as chronic severe depression.  The veteran 
also reported being chronically irritable and losing his 
temper on the job.  He reported that he tended to avoid 
interpersonal interactions in the work setting.  The veteran 
reported that he was socially isolated, with no friends, and 
a conflictual relationship with both his wife and children.  
The veteran was noted to exhibit both occupational and social 
impairment with reduced reliability and productivity.  He 
reported that he had missed approximately three months of 
work over the past year due to psychiatric symptoms.  He 
exhibited disturbances in motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.  The examiner also noted that the veteran's 
reality testing was impaired as he experienced chronic 
auditory hallucinations.

The veteran reported experiencing occasional nightmares as 
well as frequent recurrent and intrusive distressing 
recollections pertaining to numerous traumatic wartime 
events.  The veteran also experienced intense psychological 
distress and physiological reactivity at exposure to internal 
or external cues that symbolize or resemble aspects of 
trauma.  

During the examination when the veteran was recounting these 
events for the examiner, he became tearful and was clearly in 
great psychological distress.  The veteran reported making 
persistent efforts to avoid thoughts, feelings, and 
conversations associated with the trauma, as well as making 
efforts to avoid activities, places, and people that arouse 
his recollection.  He has some inability to recall important 
aspects of the trauma, a markedly diminished interest and 
participation in significant activities, feelings of 
detachments from others, a restricted range of affect, and a 
sense of a foreshortened future.

Also very problematic were persistent symptoms of increased 
arousal, including difficulty staying asleep, which resulted 
in chronic feelings of tiredness, irritability with 
associated outbursts of anger, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  The 
veteran's irritability has been characterized by assaultive 
behavior in the past, which contributes to his social 
isolation as an attempt to prevent violent behavior.  The 
veteran was also highly anxious around crowds of people and 
experienced chronic major depression.  The veteran reported 
experiencing chronic auditory hallucinations.

Upon objective examination, the veteran was found to 
persistently re-experience those traumatic events he 
witnessed in service, and as well was felt to exhibit signs 
of persistent avoidance of stimuli associated with this 
trauma, and a numbing of general responsiveness.  Also 
present were symptoms of increased arousal.  The duration of 
this disturbance was greater than one month, and caused both 
clinically significant distress and impairment in 
psychosocial functioning.  The veteran reported experiencing 
auditory and olfactory hallucinations.  He was also found to 
be paranoid, though not of a delusional proportion.  The 
veteran was found to experience both suicidal and homicidal 
ideation, but denied any current plan or intentions to act on 
this.  He was oriented times three.  He did have some short-
term memory deficits.  There was no obsessive or ritualistic 
behavior.  His rate and flow of speech was within normal 
limits.  Panic attacks occurred more frequently than one time 
per week.  Veteran was chronically depressed and anxious.  He 
was noted to have impaired impulse control, as well as 
chronic sleep impairment leading to feelings of daytime 
fatigue.  The veteran was diagnosed with PTSD, as well as 
major depressive disorder, with a Global Assessment of 
Functioning (GAF) of 38.

A January 2000 VA psychosocial assessment is of record.  It 
indicates that the veteran worked for the post office for the 
past 26 years driving a truck.  The veteran was reported to 
have a supportive relationship with his wife and children. 
The veteran reported that he recently stopped taking his 
medications, which resulted in headaches and auditory 
hallucinations, and rendered him unable to work.  He had been 
thinking about getting a gun and shooting himself.  The 
veteran was diagnosed with a psychosis not otherwise 
specified, and it was proposed to rule out substance abuse.  
The veteran was assessed with a GAF of 40.

A VA discharge summary dated February 2000 indicates that the 
veteran was hospitalized with diagnoses of a psychosis not 
otherwise specified.  The veteran was assessed with an 
admission GAF of 40, and a discharge GAF of 70.  The veteran 
was specifically hospitalized with complaints of hearing 
voices.  There were apparent auditory hallucinations of an 
unknown male voice telling him derogatory things.  There was 
some suicidal ideation associated with this, which involved 
the veteran getting a gun and shooting himself.  There was no 
intent or plan for this though.  He had been compliant with 
outpatient medication.  His urine was positive for cocaine, 
but he denied any substance abuse.  A stressor may have been 
some conflicts with his boss at the post office.  During his 
hospitalization, his medication was increased.  He was 
pleasant and cooperative.  He was generally quiet and 
withdrawn socially.  The veteran was noted to be stable on 
discharge.

A further discharge summary dated September 2000 is of 
record.  It indicates that the veteran was hospitalized for 
approximately 12 days at that time for diagnoses of 
schizoaffective disorder and alcohol dependence.  The veteran 
related that, during the three weeks prior to admission, he 
experienced an exacerbation of anxiety, restlessness, 
tremors, and depressed mood with crying spells, insomnia, 
lethargy, social isolation, and auditory hallucinations with 
commands to kil himself.  Wishing to handle the symptoms on 
his own, he reported leaving his home and family and 
wandering the streets, at times staying with friends.  He 
reported drinking a pint of rum daily until two or three 
weeks prior to admission.  He denied other substance abuse.  
He reported running out of his medication three days prior to 
admission.

Upon examination, it was noted that the veteran made frequent 
eye contact.  He described his mood as depressed.  He 
reported no active hallucinations.  He reported no suicidal 
or homicidal thoughts.  He was alert and oriented to person, 
place, and time.  He could recall one out of three objects 
after five minutes.  His insight was fair.  After the veteran 
was treated with medication, his mood improved and 
stabilized.  Upon discharge, the veteran was not found to be 
an acute danger to himself or others.  He was assessed with a 
GAF of 45.

The veteran received another VA PTSD examination in December 
2001.  At that time, the veteran indicated that he had 
nightmares involving body parts, and of seeing one of his 
friends blown up in front of him.  The veteran also 
complained of flashbacks of Vietnam experiences.  He noted 
that his symptoms had worsened since September 11, 2001.  He 
reported that he had a lot of trouble with memory as a result 
of being injured in service.

He indicated that presently he was employed at the Post 
Office, where he had been employed for the past 27 years, and 
indicated that it had been going well.  He reported 
survivor's guilt.  He noted that presently he was separated 
from his wife. He felt that his condition had impacted his 
marriage because his flashbacks would cause him to wander 
around and not come home at times.  He reported two grown 
children, with whom he was in contact.

The veteran was noted to be a recovering alcoholic for the 
past 10 years.  He reported that he tried to suppress his 
flashbacks with alcohol and cocaine.  He indicated that he 
had been hospitalized four times for psychiatric treatment, 
triggered by marital problems.  He reported a suicide 
attempt.  The veteran reported being persistently sad and 
depressed, as well as tearful at times.  He described hearing 
voices of deceased peers from Vietnam, telling him he should 
have died in Vietnam.  He reported no panic attacks or 
phobias, but did indicated that he had tension, and ruminated 
about Vietnam.

Upon examination, the veteran was noted to be cooperative, 
casually groomed, with good eye contact, but tearful at times 
when describing the loss of his peers in Vietnam, and 
problems with his marriage.  He was not agitated or 
withdrawn.  His general attitude was cooperative, somber, and 
appropriate to the issues described.  His mood was very 
depressed and sad, but not suicidal.  His affect was intense 
and appropriate.  He was soft spoken, with a rapid rate and 
rhythm of speech.  He was oriented times three, and his 
memory functions and perception was intact.  His calculation 
and reasoning was good.  The veteran was diagnosed with PTSD, 
moderate to severe in intensity.  He was assessed with a GAF 
of 50.

An April 2004 VA outpatient treatment record indicates that 
the veteran was noted to be very anxious, and had flashbacks 
and nightmares.  He also reported sleeping poorly.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been assigned a 70 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2004).  Under rating criteria for PTSD, Diagnostic Code 
9411, a 70 percent evaluation is warranted for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  A GAF of 
41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In this regard, the Board notes that the veteran has 
consistently reported problems with nightmares, flashbacks, 
sleep difficulty, and periodic hallucinations, particularly 
hearing voices which sometimes tell him to commit suicide, 
and smelling dead bodies.  The veteran has been hospitalized 
several times during the course of this appeal for his 
service connected psychiatric disability; in all of these 
cases, the veteran's condition has been able to be improved 
through the use of medication.  He has also been found to be 
withdrawn, hypervigilant, chronically irritable, socially 
isolated, and anxious around crowds 

A VA examination of January 2000 found the veteran to have a 
moderate psychiatric incapacity.  A VA examination report of 
December 2001 specifically noted the veteran to be depressed 
and sad, but not suicidal, with an intense but appropriate 
affect.  The Board also notes the veteran's GAF, of 38 on VA 
examination in May 1999, 40 in January 2000, 60 on VA 
examination of January 2000, 40 at the start of the veteran's 
hospitalization in February 2000, and 70 upon discharge, and 
50 on VA examination of December 2001, which findings are 
generally consistent with moderate to serious impairment of 
occupational and social functioning.

Although the evidence of record indicates that the veteran 
has had some difficulty maintaining employment, he has been 
able to maintain employment with the same employer for over 
27 years.  Although he is currently separated from his wife, 
he apparently maintains contact with his two children, 
although his relationship with his son is currently under 
strain.  Considering all evidence of record, the Board finds 
this level of symptomatology consistent with a finding of 
occupational and social impairment with deficiencies in most 
areas, which warrants a 70 percent evaluation, the evaluation 
the veteran is currently receiving.  The evidence does not 
show total occupational and social impairment, particularly 
in light of the fact that the veteran has been able to 
maintain employment.  I

In this regard, while the veteran's service connected 
disability has had a significant impact on his employment, 
the Board finds that this level of impact is adequately 
reflected in the level of disability the veteran is currently 
receiving.  Thus, the Board finds that the criteria for a 100 
percent schedular rating have not been met.  

Thus, the Board finds that the veteran is currently properly 
rated as 70 percent disabled for his service connected PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


